Title: To Benjamin Franklin from John Balfour and Company, 26 March 1761
From: Balfour, John, & Co.
To: Franklin, Benjamin


          
            Sir
            Edin[burgh]: March 26th 1761
          
          The occasion of my giving you this trouble is to inform you that in the later end of December or the beginning of January last, I receivd a bill from Mr. David Hall, of which you have an exact double on the other side. This bill when presented at London was refusd to be paid, upon which it was returnd regularly protested. I did not chuse to send it back to Philadelphia, (as the expence will come very high) without first accquainting you, as I imagin’d you might probably take it up, for Mr. Halls honour. You will therefore be so good as [to] inform me in course, whether you incline to do this or not. I thought it my duty in civility to Mr. Hall, to make this tryall before I sent away the bill. My Respectfull Compliments to your Son, and believe me to be with great Esteem Sir Your most Humble Servant
          
            John Balfour & Co.
          
          
            PS The Books I sent to Mr. Hall has answerd his purpose very well, and he has wrote for another parcel. I have sent him out also a good Cargo of Bibles.
          
         
          Addressed: To / Dr Frankline at his Lodgeings / in Craven Street in the Strand / London
          Notations on address page in BF’s hand: Black Swan Court [Barking?] Lane—behind the Change  Cateaton Street opposite the Church
          Endorsed: Balfour Edinbh. Mar 26. 1761
        